*451In an action to recover damages for breach of contract, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Owen, J.), dated August 26, 2002, which denied their motion, in effect, to vacate an unsigned transcript of an oral decision of the same court dated March, 31, 2000.
Ordered that the appeal is dismissed, with costs to the respondents.
No appeal lies from an order denying a motion to vacate an unsigned transcript of an oral decision (see Hincapies v New York City Tr. Auth., 1 AD3d 561 [2003]). Santucci, J.P., S. Miller, Townes and Rivera, JJ., concur.